Title: To James Madison from James Monroe, 20 April 1806
From: Monroe, James
To: Madison, James


                    
                        No. 46.
                        Sir
                        London April 20. 1806.
                    
                    I have the pleasure to inform you that I had an interview with Mr. Fox yesterday, in which we conferred on all the interesting topicks depending between our governments. The result was as satisfactory in respect to his own views as his more early communications had promised, and gave a prospect more favorable of the disposition of the Cabinet generally than I had anticipated. The substance of what passed in our conference on the 17th. was fully confirmed in this, and his sentiments on some points on which I had not then clearly understood them were made explicit. The prohibition mentioned in my letter of the 18th. is to be extended to the

Seizure as well as the condemnation of our vessels, of which he is to give me official notice in a day or two. On the principle, there seems to be no question between us but in respect to the direct trade between the colony and the parent country. To the justice of our claim of indemnity, he said little, but I see that it is a point which the Ministry will find it difficult to concede, from a variety of considerations. I am however not without the hope that it may be plac’d on a satisfactory footing. He expressed a desire to take up the subject of commerce generally more especially in respect to the West Indies, the intercourse between which and the United-States he thought it important to both countries to arrange at this time. I shewed a willingness to meet him on the general subject, or any part of it on which we could agree. The sentiments which he expressed on this and every other subject, to which our conversation extended, were of a very liberal Kind, and communicated with frankness and candour. He admitted that it ought not to be expected that the U. States would allow their productions and resources which were necessary to the existence of the West India colonies, to be drawn from them otherwise than on fair principles of reciprocity. It was finally agreed that he Should write me a second letter which would be in reply to those I had written to Lord Mulgrave, in which he would explain the views of his government on the Subject of them. He promised to write this letter in a week or ten da⟨ys,⟩ if not prevented by unexpected events. This letter will of course lay the foundation on the part of his government of the negotiation.
                    He told me explicitly, in confidence, that he did not see any reasonable prospect of peace; that communications had taken place with the French Government on the Subject, and in terms of greater conciliation than ⟨here⟩tofore, but that they furnished no ground on which to rest the hope of such an event at an early period. I am, Sir, with great respect & esteem, Your very obedt humbe serv⟨t⟩
                    
                        Jas. Monroe
                    
                